Citation Nr: 1102511	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-08 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.	Entitlement to an increased rating for hypertrophic 
cardiomyopathy, currently evaluated as 30 percent disabling.

2.	Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU). 


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel








INTRODUCTION

The Veteran served on active duty from August 1974 to August 
1994.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina. That decision increased from 10 to 30 percent the 
disability rating for service-connected hypertrophic 
cardiomyopathy, effective February 13, 2007; and denied 
entitlement to a TDIU. The Veteran appealed, including from the 
assignment of no higher than a 30 percent rating for hypertrophic 
cardiomyopathy.

In April 2010, the Veteran provided additional evidence 
consisting of a letter from a private treating physician. While 
the evidence was unaccompanied by a waiver of RO initial 
jurisdiction, the Board finds there is no detrimental consequence                
in proceeding with this case given that the letter, a medical 
history summary, contains little or no information of relevance 
to the issues presently pending before the Board on appeal. 

Thereafter, in August 2010, the Veteran updated the status of his 
representation from having a designated Veterans Service 
Organization (VSO) in this capacity,             to proceeding on 
his own in this appeal.


FINDINGS OF FACT

1.	Hypertrophic cardiomyopathy is not characterized by more than 
one episode of acute congestive heart failure in the past year; 
or, workload of greater than three METs but not greater than five 
METs resulting in dyspnea, fatigue, angina, dizziness, or 
syncope; or, left ventricular dysfunction with an ejection 
fraction of   30 to 50 percent.


2.	The Veteran is not precluded from participating in 
substantially gainful employment as a consequence of his service-
connected disabilities. 


CONCLUSIONS OF LAW

1.	The criteria are not met for a higher rating than 30 percent 
for hypertrophic cardiomyopathy. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.100, 4.104, Diagnostic 
Code 7020 (2010).

2.	The criteria for an award of a TDIU are not met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2010), prescribes several requirements as to VA's duty to 
notify and assist a claimant with the evidentiary development of 
a pending claim for compensation or other benefits. Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)   must inform the claimant of any information and 
evidence (1) that is necessary to substantiate the claim; (2) 
that the claimant is expected to provide; and (3) that VA will 
seek to provide on the claimant's behalf. See also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A 
regulatory amendment effective for claims pending as of or filed 
after May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

Through VCAA notice correspondence dated from March and June 
2007, the RO informed the Veteran as to each element of 
satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint 
obligation between VA and the Veteran to obtain pertinent 
evidence and information, stating that VA would undertake 
reasonable measures to assist in obtaining additional VA medical 
records, private treatment records and other Federal records. See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

The relevant notice information must have been timely sent. The 
Court in Pelegrini II prescribed as the definition of timely 
notice the sequence of events whereby VCAA notice is provided in 
advance of the initial adjudication of the claim.           See 
also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this 
instance, both sources of VCAA notice correspondence preceded 
issuance of the January 2008 RO rating decision on appeal, and 
thereby comported with the standard for timely notice 

The RO has taken appropriate action to comply with the duty to 
assist the Veteran through obtaining records of private 
outpatient treatment, and records pertaining to receipt of 
disability benefits from the Social Security Administration 
(SSA).            The Veteran has also undergone a VA 
Compensation and Pension examination.        See 38 C.F.R. §4.1 
(for purpose of application of the rating schedule accurate and 
fully descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition). In support of his claims,                  the 
Veteran has provided several personal statements. He has not 
requested a hearing in connection with this matter. There is no 
objective indication of any further relevant information or 
evidence that must be associated with the record. The record as 
it stands includes sufficient competent evidence to decide the 
claims. Under these circumstances, no further action is necessary 
to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the VCAA 
or the implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant regarding 
what further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 
Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis

Increased Rating 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R.            § 
4.1 (2010). Each service-connected disability is rated on the 
basis of specific criteria identified by Diagnostic Codes. 38 
C.F.R. § 4.27 (2010). Where there is a question as to which of 
two evaluations shall be applied, the higher evaluations   will 
be assigned if the disability more closely approximates the 
criteria required for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. Generally, the degrees of 
disability specified are considered adequate to compensate for a 
loss of working time proportionate to the severity of the 
disability. 38 C.F.R. § 4.1. 

In order to evaluate the level of disability and any changes in 
severity, it is necessary to consider the complete medical 
history of the Veteran's disability. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991). Where an increase in the level of a 
service-connected disability is at issue, the primary concern is 
the present level of disability. Francisco v. Brown, 7 Vet. App. 
55 (1994). Nevertheless, a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The condition of hypertrophic cardiomyopathy has been evaluated 
at the level of   30 percent disabling, since February 13, 2007, 
under rating provisions of 38 C.F.R. § 4.104, Diagnostic Code 
7020, for cardiomyopathy. 

Pursuant to Diagnostic Code 7020, a 10 percent rating is assigned 
when the evidence shows workload of greater than seven METs but 
not greater than ten METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or, continuous medication is required. A 
30 percent rating is assigned for workload of greater than five 
METs but not greater than seven METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope; or, there is evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray. A 60 percent rating is assigned if 
there is more than one episode of acute congestive heart failure 
in the past year; or, workload of greater than three METs but not 
greater than five METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or, there is left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent. A 100 percent 
rating is assigned for chronic congestive heart failure; or, 
workload of three METs or less resulting in dyspnea, fatigue, 
angina, dizziness, or syncope; or, there is left ventricular 
dysfunction with an ejection fraction of less than 30 percent. 38 
C.F.R.  § 4.104, Diagnostic Code 7020 (2010). 

A MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute. When the 
level of METs at which dyspnea, fatigue, angina, dizziness, or 
syncope develops is required for evaluation, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, a medical examiner's estimation of the level of 
activity (expressed in METs and supported by specific examples, 
such as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 
C.F.R. § 4.104, Note 2. 
 
In addition to the preceding rating criteria, VA revised that 
portion of the Rating Schedule for evaluation of specified 
cardiovascular disorders, to consist of those rated under 
Diagnostic Codes 7000 through 7007, 7011, and 7015 through 7020, 
effective from October 6, 2006. See 71 Fed. Reg. 52,459-60 (Sept. 
7, 2006); codified at 38 C.F.R. § 4.100. The revised regulation 
contains the following new provisions: (1) In all cases, whether 
or not cardiac hypertrophy or dilatation (documented by 
electrocardiogram, echocardiogram, or X-ray) is present and 
whether or not there is a need for continuous medication must be 
ascertained.       (2) Even if the requirement for a 10 percent 
rating (based on the need for continuous medication) or a 30 
percent rating (based on the presence of cardiac hypertrophy or 
dilatation) is met, MET testing is required except when there is 
a medical contraindication; when the left ventricular ejection 
fraction has been measured and is 50 percent or less; when 
chronic congestive heart failure is present or there has been 
more than one episode of congestive heart failure within the past 
year; and when a 100 percent evaluation can be assigned on 
another basis. (3) If left ventricular ejection fraction (LVEF) 
testing is not of record, evaluation should be based on 
alternative criteria unless the examiner states that the LVEF 
test is needed in a particular case because the available medical 
information does not sufficiently reflect the severity of the 
Veteran's cardiovascular disability.  
 
Medical evidence of record in this case includes the October 2006 
report of hospitalization at a private facility in Fayetteville, 
North Carolina, where               the Veteran was admitted with 
a history of abnormal EKG over several years, and recent history 
of irregular heartbeat over the last two to three days. The 
Veteran described rapid heartbeat that lasted 30 seconds and left 
him weak, dizzy and tired. The impression was of nonsustained 
ventricular tachycardia; and abnormal EKG with deep T wave 
inversions in anterior leads concerning for ischemia. Cardiac 
catheterization was recommended to definitely rule out 
hemodynamically significant coronary artery disease. This 
procedure was subsequently performed, and revealed on a left 
ventriculography that left ventricular systolic function appeared 
preserved, and ejection fraction was visually estimated to be 60 
to 65 percent. The conclusion was of no obstructive epicardial 
coronary artery disease; and preserved left ventricular systolic 
function. 

Thereafter, at this same facility and EKG was completed which 
demonstrated            an abnormal study in that there were 
findings consistent with non-obstructive hypertrophic 
cardiomyopathy. Left ventricular systolic function was normal. 
Estimated ejection fraction for 60 to 65 percent. The left atrium 
was mildly dilated. There was mild mitral and tricuspid 
regurgitation. The Veteran was discharged three days later.

Subsequent records of treatment from a university medical clinic 
show in  December 2006 that the Veteran underwent consultation 
for apical hypertrophic cardiomyopathy with nonsustained 
ventricular tachycardia, and referral for implantable 
cardioverter defribrillator (ICD) implantation. A cardiac MRI 
earlier than month had confirmed the left ventricle was abnormal 
in wall thickness and contour with concentric mid and apical wall 
hypertrophy. After medical history review and physical exam, the 
impression was of apical hypertrophic cardiomyopathy. There were 
some palpitations which had improved with the initiation of beta 
blocker therapy, and meanwhile episodes of near syncope had 
resolved. There was some nonsustained ventricular tachycardia by 
Holter monitoring. At that time, it was recommended that the 
Veteran continue with his beta blocker therapy, and should his 
symptoms change then he might well be indicated for ICD 
implantation. The Veteran was further advised that weight lifting 
was relatively contraindicated in the setting of hypertrophic 
cardiomyopathy. 

A January 2007 from a nurse practitioner with this clinic states 
that the Veteran had been on short term disability since October 
2005 (initially, for medical reasons besides a heart condition), 
and that he now had a diagnosis of apical hypertrophic 
cardiomyopathy. It was indicated that the treating cardiologist 
had released              the Veteran back to work as of February 
1, 2007, with some restrictions to follow involving not lifting, 
carrying or pushing over 30 pounds.

Upon reevaluation at this clinic in March 2007, the Veteran 
denied any further symptoms since the time of his October 2006 
inpatient evaluation, including presyncope, syncope or 
palpitations. He had exercised regularly on his treadmill at a 
moderate pace for 30 minutes daily. The Veteran was no longer 
working at a previous job for the telephone company. The 
impression was of a past medical history of apical hypertrophic 
cardiomyopathy, asymptomatic since the last visit, and continuing 
on beta blocker therapy. On evaluation in June 2007, it was 
observed that the Veteran continued to do well from a 
cardiovascular standpoint.  He stated that he was doing well in 
maintaining a very active lifestyle. He was encouraged to expand 
a program of physical exercise. When evaluated in December 2007, 
the Veteran continued to remain asymptomatic and denied any 
episodes of syncope, and therefore there was no indication for a 
defibrillator placement at that time. He continued to feel 
occasional fluttering with occasional dizziness.               
The recommendation was continued treatment with beta-blockers.
The Veteran underwent VA Compensation and Pension examination in         
January 2008. The discussion of medical history referred to the 
2006 hospitalization for dizziness, sweating and chest pains, 
during which the diagnosis was made of apical hypertrophic 
cardiomyopathy. The course since onset was described as improved. 
The current treatment regimen consisted of beta-blocker 
medication. There was no history of trauma to the heart, cardiac 
neoplasm, myocardial infarction, congestive heart disease, or 
rheumatic heart disease. There was a history of hypertensive 
heart disease. There was no history of endocarditis or 
pericarditis, or of syncope. There was daily fatigue, but no 
angina or dizziness since starting on medication. There was 
dyspnea on moderate exertion. There was a documented history of 
exercising at a moderate level for 30 minutes without difficulty. 
When asked, the Veteran stated he would become short of breath 
within five minutes of walking. 

A physical examination was completed. The Veteran's appearance 
was of no acute distress. Jugular venous distention was absent. 
Heart sounds S1 and S2 were present, with regular rhythm, and 
absent murmur. Pulmonary exam findings were normal. There was no 
peripheral edema. The results of a stress test was that of 
estimated 10 METS. Testing for left ventricular dysfunction was 
done and revealed ejection fraction greater than 50 percent. The 
size of the heart was larger than normal, with moderate heart 
enlargement seen on EKG. An angiogram/thallium test showed normal 
coronary arteries. Meanwhile, the EKG revealed left ventricular 
hypertrophy with apical hypertrophic cardiomyopathy. 

The diagnosis was of apical hypertrophic cardiomyopathy with 
nonsustained ventricular tachycardia. The VA examiner further 
recommended that the Veteran   had not worked since treatment 
began in 2006, so there was no effect on occupational activities 
documented or known. The Veteran had been released back to work 
in February 2007 by his cardiologist, with restrictions on 
lifting less than  30 pounds, but the Veteran stated he had not 
returned to work. In the opinion of the VA examiner, there was no 
limitation on sedentary employability, though there were some 
limitations placed on physical employability by a treating 
cardiologist. 

The Board having objectively reviewed the foregoing, it is 
concluded that the currently assigned 30 percent disability 
rating remains the best factually supported approximation of the 
severity of the Veteran's service-connected hypertrophic 
cardiomyopathy. Essentially, none of the three components 
provided under               38 C.F.R. § 4.104, Diagnostic Code 
7020 for evaluation of cardiomyopathy at the next higher 60 
percent level are met in the instant case. Medical evidence 
substantiates that the Veteran has not been found to have had any 
episodes of acute congestive heart failure, and specifically 
denied this condition on VA examination. Meanwhile, present 
cardiovascular system workload by exercise testing is estimated 
to exceed 10 METs, so not within the range of three to five METs 
that would qualify for an increased rating. Finally, while there 
is left ventricular dysfunction, the level of ejection fraction 
has consistently exceeded the measurement of            50 
percent. Rather, the overall portrayal of the Veteran's condition 
from available medical records is that though initially evaluated 
with nonsustained ventricular tachycardia and abnormal EKG, his 
state of health has remained the same or perhaps even improved 
some on beta-blocker medication. By all indication,           he 
remains on a consistent physical exercise program. This does not 
draw attention away from the fact that left ventricular 
hypertrophy is repeatedly shown on diagnostic imaging, a serious 
manifestation requiring continued monitoring,            but does 
further support the finding that the rating requirements for a 60 
percent evaluation are not met in this instance. 

Accordingly, the presently assigned 30 percent rating for 
hypertrophic cardiomyopathy remains the proper evaluation under 
the VA rating schedule. 

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that his service-
connected disability under evaluation has caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating. While he is no 
longer employed in a previous position as a telephone technician, 
there is no indication that he is disqualified from less 
physically strenuous employment. Indeed, the VA examiner has 
issued an opinion stating this same finding. The Veteran's 
service-connected cardiovascular disorder also has not 
necessitated frequent periods of hospitalization, or otherwise 
rendered impracticable the application of the regular schedular 
standards. In the absence of the evidence of such factors, the 
Board is not required to remand this case to the RO for the 
procedural actions outlined in 38 C.F.R.              § 
3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for an 
increased rating for hypertrophic cardiomyopathy. This 
determination takes into full account the potential availability 
of any "staged rating" based upon incremental increases in 
severity of service-connected disability during the pendency of 
the claim under review. The preponderance of the evidence is 
against the claim, and under these circumstances the benefit-of-
the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).     

TDIU

Total disability ratings are authorized for any disability or 
combination of disabilities provided the schedular rating is less 
than total, where the disabled person is unable to secure and 
maintain substantially gainful employment because of the severity 
of his service-connected disabilities. If there is only one such 
disability, it must be ratable at 60 percent or more. Provided 
instead, there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more and sufficient 
additional service-connected disability to bring the combined 
rating to at least 70 percent. 38 C.F.R. §§ 4.15, 4.16 (2010). If 
the claimant does not meet the minimum percentage rating 
requirements of § 4.16(a) for consideration of a TDIU, he or she 
may still be entitled to the benefit sought where the 
circumstances of the case present such an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards to warrant a TDIU on an extra-
schedular basis. See 38 C.F.R. § 4.16(b) (2010). 

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United 
States Court of Appeals for Veterans Claims (Court), citing its 
decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held 
that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in 
the first instance because that regulation requires that the RO 
first submit the claim to the Director of the Compensation and 
Pension Service for extraschedular consideration. While the 
procedures for assignment of a total disability rating on an 
extraschedular basis would require referral to the RO for further 
disposition, where the record does not contain evidence that 
would render such claim plausible the Board may deny entitlement 
to an extraschedular evaluation in the first instance. VAOPGCPREC 
6-96 (Aug. 16, 1996); see also Floyd, supra. 

The degree of impairment in occupational functioning that is 
generally deemed indicative of unemployability consists of a 
showing that the Veteran is "[in]capable of performing the 
physical and mental acts required by employment," and is not 
based solely on whether the Veteran is unemployed or has 
difficulty obtaining employment. Van Hoose v. Brown, 4 Vet. App. 
361 (1993). Rather, the record must demonstrate some factor which 
takes the claimant's situation outside the norm of such a case, 
since the VA rating schedule already is designed to take into 
consideration impairment that renders it difficult to obtain and 
keep employment.  Id. See also 38 C.F.R. §§ 4.1, 4.15. 

In evaluating a claim for a TDIU, the central inquiry is whether 
the Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability. See Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993). Other factors that may 
receive consideration in determining whether a Veteran is 
unemployable include his employment history, level of education 
and vocational attainment. See 38 C.F.R. § 4.16(b); see also 
Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991). By 
comparison, the impact of any nonservice-connected disabilities, 
or the Veteran's age, are not factors taken into consideration 
for this purpose. 38 C.F.R. §§ 3.341, 4.16, 4.19. 
 
In addition, "marginal employment" shall not be considered 
substantially gainful employment. 38 C.F.R. § 4.16(a). See Faust 
v. West, 13 Vet. App. 342, 355 (2000).  Rather, the Court has 
accepted the definition of substantially gainful employment as 
that "at which non-disabled individuals earn their livelihood 
with earnings comparable to the particular occupation in the 
community where the Veteran resides." Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991), citing to VA Adjudication 
Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 
(December 13, 2005) (previously cited at M21-1, Part IV, 
paragraph 7.09). See also Ferraro, 1 Vet. App. at 332 
(determining that substantially gainful employment suggests "a 
living wage").

The Veteran at present is service-connected for hypertrophic 
cardiomyopathy, rated at the 30 percent level; patellofemoral 
syndrome of the right and left knees, each rated at 10 percent; 
left middle finger amputation at the distal phalanx of the DIP 
joint, rated noncompensable; and lumbosacral strain, rated 
noncompensable.           The overall combined rating is of 50 
percent. So the Veteran does not have at least one disability 
rated at 60 percent, or one disability rated 40 percent with 
sufficient additional disability to amount to a 70 percent 
rating. Consequently, the Veteran does not meet the preliminary 
schedular criterion to establish entitlement to a TDIU. See 38 
C.F.R. § 4.16(a). Regardless, this case may still be considered 
under the provisions governing entitlement on an extraschedular 
basis, under 38 C.F.R.    § 4.16(b).

To this effect, the Board does not find that this case presents a 
persuasive basis for  a finding of a TDIU on an extraschedular 
basis. The competent and probative evidence establishes with 
requisite certainty that the Veteran retains substantial capacity 
for functioning in an occupational environment. As the January 
2008 VA examiner has opined, though there were some limitations 
on employability in a physical setting imposed by a treating 
cardiologist, there was no limitation foreseeable in regard to 
sedentary employment. This opinion is supported by a thorough 
physical examination, and review of documented medical history, 
and therefore carries significant probative weight. See Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing 
the probative value of a medical opinion include the medical 
expert's access to the claims file and the thoroughness and 
detail of the opinion); Boggs v. West, 11 Vet. App. 334, 340 
(1998). There is no evidence to the contrary on file. Rather, the 
indication from a treating physician with a university health 
clinic is that the Veteran was cleared for return to work.                 
By the Veteran's account he still has not returned to his former 
employment as a telephone technician, and he has described this 
job as involving near 60 hours per week of at times physically 
strenuous activity. However, regardless of the question of 
whether he can carry out this earlier vocation, the fact remains 
that there is no medical evidence of record indicating that the 
Veteran is incapable of participating in more sedentary 
employment. Effectively, the Veteran has not been disqualified 
from substantially gainful employment, given this retained 
occupational capacity. The Board further points out that the fact 
that the Veteran's more recent treatment course for hypertrophic 
cardiomyopathy has been beneficial, as well as his continued 
participation in a physical exercise program, underlies the 
degree to which he retains a general capacity for continued 
employability. Finally, there is no indication or suggestion that 
the Veteran's other service-connected disabilities apart from a 
cardiovascular condition is determinative of his employment 
capacity, apart from a few months of temporary absence taken due 
to knee problems, which has not been shown to resume.

The Board has considered the finding of the SSA that the Veteran 
is disabled for purposes of receiving benefits from that agency, 
but ultimately that administrative decision is not binding upon 
VA. See Murincsak v. Derwinski, 2 Vet. App. 363, 370-71 (1992); 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991). There are 
specific criteria governing the adjudication of claims for a 
TDIU, and the evidence directly before the Board in this case 
substantiates that the complete criteria for a TDIU have not been 
met.

Accordingly, in view of the competent medical opinion evidence of 
retained functional capacity, as well as indication of continued 
stability in treatment regimen for service-connected hypertrophic 
cardiomyopathy, it is determined that there is sufficient 
residual capacity to demonstrate the Veteran's employability. In 
short,  the capability for substantially gainful employment is 
retained. Hence, the Board is denying the Veteran's TDIU claim. 
Since the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).     
ORDER

A higher rating than 30 percent for hypertrophic cardiomyopathy 
is denied.

A TDIU is denied. 



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


